Title: To Alexander Hamilton from Jeremiah Olney, 14 June 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House,Providence 14th June 1791.
Sir.
I have recd. your Two Letters of the 30th. of May and First instant. The Surveyor will attend to your directions in the use of the Hydrometers.
All the Papers furnished by me for the Ship Warren were dated Four Days after She had committed a breach of the Law by proceeding to Newport without them, of which particular, perhaps, you have not been apprised. Misconstruction of the Tonnage Act, (an acknowledgemt. of which I have since made, by repaying the Duty) and Mr. Brown’s expectation, signified to me by him, of her returning to this Port, induced me to grant the Licence; and a desire to obtain an Accot. of her Cargo, which I no other way could, and which I then thought essential, prompted me to give the Certified Manifest and Permit. Tho’ these might as well have been omitted, yet I should suppose, they could not affect the Penalty incurred by a previous transaction. I wish not however, to Criminate Messrs. Brown & Francis, but to justify myself; for this purpose, I beg leave further to observe, that the Manifest, presented and sworn to by the Master, is the only Evidence I can have of the Cargo on board any outwardbound Vessel, excepting the Articles which may have been Entered for Exportation: the one therefore, delivered and sworn to by Captain Smith, tho’ the Warren was then at Newport, possessed all the requisites towards the satisfaction of my Mind, that it would had it been presented before She sailed from this District. I shall not relax, in my attention, to the Vessels of Messrs. Brown & Francis, nor to those of any other Person’s; I may err in Judgement, but my Intention shall always be right.
I do not Sir, comprehend your meaning, when you say, that “the nature of the Cargoes and the places from whence Coasting Vessels come, with expired Licences, are to determine their Fees &c. exactly as in the cases of Vessels never having been Licenced.” The former have generally arrived here from adjoining States without any kind of Clearances; but the latter, when from any of the United States, always with such as the Law requires, which exempts the Cargoes from Duty, tho’ the Fees, excepting to the Surveyor, are the same as if they were from foreign Ports. Now if the former are to be viewed in the same light as Vessels never Licenced, should they have any Goods on board subject to Duty, it must be demanded, & the Surveyor’s Fees be in proportion to the size of the Vessels. I have never taken any more Fees on the Entry of such Vessels than the Law allows for Coasters; but before they departed from the Port, I have obliged the Masters to renew their Licences, and pay the Tonnage Duty; this Practice, not being pointed out in the Law, I was doubtful of its propriety, and therefore wished to have your opinion on the Subject.
I enclose copy of a Certificate endorsed on Register No. 5, granted by me in 1790.
I have the Honor to be,   Very Respectfully Sir,   Your Most Obedt. & Most Huml. Servt.
Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.
